DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a semiconductor device.
Group II, claim(s) 11-14, drawn to a method for manufacturing semiconductor device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a substrate; and
 an n-type layer including a nitride semiconductor  formed on the surface of the substrate, wherein in the n-type layer, the concentration of donor impurities (excluding O) is 1x1015 cm-3 or more and 1x1020 cm-3 or less, the concentration of C impurities is 1x1016 cm-3 or less, the concentration of O impurities is 1x1016 cm-3 or less, the concentration of Ca impurities is 1x1016 cm-3 or less, and the sum total of the concentrations of the C impurities, the O impurities, and the Ca impurities is lower than the concentration of the donor impurities., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP’918 (JP 2014-073918, cited in IDS).  JP’918 discloses a laminate including a substrate and an N-type group III nitride semiconductor, which is N-type group III nitride semiconductor (corresponding to the "n-type layer" of the present invention) comprising a substrate for crystal growth made from a group III nitride single crystal, exemplified by ALN (corresponding to "a substrate made from a different kind of nitride semiconductor (B)" in claim 5 of the present application) or a substrate for crystal growth, which is a crystal substrate of sapphire, SiC or the like, with a buffer layer comprising a group III nitride
single crystal film formed thereon, and AlxInyGazN (0.6 ≤ X≤ 0.8, 0≤ Y ≤0.01, X+Y+Z= 1.0) formed on the substrate, wherein the Si concentration in said N-type group III nitride semiconductor is 1 x 1018 to 5 x 1019 cm-3, and the ratio of the total concentration
of oxygen atoms (0) and carbon atoms (C) to the Si concentration, {(C + 0)/Si}, is 0.05 or less. JP’918 indicates that an optical device is produced using said N-type group III nitride semiconductor layer (paragraphs [0002], [0003], [0089]). JP’918 further discloses that "the lower limit for (C +O)/Si is most preferably 0, but the lower limits 0.001 in consideration of the lower analysis detection limit for (C + O)" (paragraph [0042]), and thus, considering the lower limit value of (C + 0)/Si of 0.001, when the Si concentration is 1 x 1018 cm-3 which is the lower limit value, the concentration of carbon atoms and the concentration of oxygen atoms are both considered to be 1 x 1015 cm-3 or less. Furthermore, JP’918 also indicates that the thickness of the N-type group III nitride semiconductor layer is preferably 0.5 to 5 m (paragraph [0049]), which includes cases where the thickness is 3 m or more. Furthermore, in JP’918, there is no mention of Ca impurities, and since the N- type group III nitride semiconductor layer is grown in
the MOCVD device in which the substrate for crystal growth was prepared, in a continuous fashion, it is considered that contamination by Ca impurities is suppressed, and thus the impurity concentration is 1 x 10 16 cm-3 or less.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891